Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment after Final rejection filed 07/27/2021 is acknowledged.
The objection to claims 2, 5-9, 11, 13, 18-20, 24-31 and 44 is withdrawn per claim amendments. 
Claims 2, 5-9, 11, 13, 18-20, 24-31, and 44 have been amended.
Claims 1-44 are being considered on the merits. 
Examiner’s Statement of Reasons for Allowance
	The following documents disclose creams, artificial creams, cake icing and cake frosting; respectively.
	US 2015/0104556 discloses a functional cream base powder.
	US 4,360,535 discloses artificial cream composition and method of preparation.
	US 5,230,918   discloses cake icing composition.
	US 4,761,292   discloses ready-to-spread cake frosting.
	None of these documents discloses a cream composition that is sugar-reduced, employing native starch (pea starch) with specific particle size. 
	The presently claimed cream composition comprises native pea starch having specific particle size. The composition is a sugar-reduced composition. 
	Claims 1-44 are novel and unobvious. Claims 1-44 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791